
	

113 HR 5226 IH: Charlotte’s Web Medical Hemp Act of 2014
U.S. House of Representatives
2014-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5226
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. Perry (for himself, Mr. Rohrabacher, Mr. Cohen, and Mr. Broun of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to exclude therapeutic hemp and cannabidiol from the
			 definition of marihuana, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Charlotte’s Web Medical Hemp Act of 2014.
		2.Exclusion of therapeutic hemp and cannabidiol from definition of marihuana
			(a)In GeneralSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended in paragraph (16)—
				(1)by striking (16) The and inserting (16)(A) The; and
				(2)by adding at the end the following:
					
						(B)Therapeutic hemp and cannabidiol—
							(i)are excluded from the definition of marihuana under subparagraph (A); and
							(ii)shall not be treated as controlled substances under this Act..
				(b)DefinitionSection 102 of the Controlled Substances Act (21 U.S.C. 802), as amended, is further amended by
			 adding at the end the following:
				
					(57)The term ‘therapeutic hemp’ means the plant Cannabis sativa L. and any part of such plant, whether
			 growing or not, with a delta-9 tetrahydrocannabinol concentration of not
			 more than 0.3 percent on a dry weight basis.
					(58)The term cannabidiol means the substance cannabidiol, as derived from therapeutic hemp..
			3.Other Limitations
			(a)Non-Applicability of Federal Food, Drug, and Cosmetic ActThe Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) shall not apply to therapeutic
			 hemp or cannabidiol as those terms are defined in section 102 of the
			 Controlled Substances Act (21 U.S.C. 802) as amended by this Act.
			(b)State LawNothing in this Act shall prohibit or otherwise restrict any activities related to the use,
			 production, or distribution of marijuana in a State in which such
			 activities are legal under State law.
			
